DETAILED ACTION

This Office Action is in response to Applicant's application filed on October 23, 2020.  Currently, claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (methods and storage).  Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 7, 8, 11 and 13 recite receiving data associated with a physical object from multiple nodes where data is adapted to change in part on received request data and sending the data to nodes.  The claims are directed to data management between nodes.    The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as commercial interactions (including business relations).  Applicant’s claims show exchanging data that is adapted to change between nodes where the changed data can be considered commercial interactions and the nodes can be considered humans or a group of humans and thus is a type of organization of human activity based on commercial interactions.  The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as cloud storage, network and the computing structure that would be part of claim 7) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are Dependent claims 2-6, 9-10, 12, 14-15 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing receiving object description, sending data to network nodes, requesting an object and position data of the node, linking changed portion of data to the first data.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seergy et al. (US 2012/0109770 A1) (hereinafter Seergy)

Claims 1 and 7:
Seergy, as shown, discloses the following limitations of claims 1 and 7:
A method (and corresponding cloud storage of claim 7 – see para [0016] and Fig 1, showing cloud and computing structure) for operating a cloud storage (see para [0016], showing a computing system utilizing a cloud), wherein the cloud storage  is in selective communication with at least a first network node, a second network node and a third network node (Fig 3, where consumer, dealer and manufacturer are three nodes), the method  comprising: receiving first data from the first network node, the first data being associated with a physical object (see para [0004], showing data associated with automobile); 
receiving request data sent from the second network node (see para [0004], showing data responses and transmitted by consumer, manufacturer and dealer); 
receiving second data from the third network participant, the second data being associated with the first data and comprising at least one data piece adapted to change the first data based at least in part on the received request data (see para [0004], showing data responses and transmitted by consumer, manufacturer and dealer and Fig 4a, where the bid by dealer shows changing the data  ); 
changing the first data based at least in part on the second data (Fig 4a, where the bid by dealer shows changing the data); and 
sending a changed portion of the first data from the cloud storage to the first network node (Fig 4a, showing consumers receive bid and can select).

Claims 2-6:
Further, Seergy discloses the following limitations:
receiving an object description at the cloud storage (see para [0032], "For example, database system 310 may be organized according to different manufacturers, automobile make and model, different information categories (e.g., suggested pricing, market prices, production, shipping, lot inventory), etc., and may consist of one or more databases on one or more servers 108, 226 which 
sending the received request data to the third network node before receiving the second data (see para [0025], showing consumer data is passed on to a dealer search and see para [0004], showing dealers can request to sell automobiles based on dealer response)
wherein the request data comprises third data requesting an object and position data of the second network node (see para [0024], "the information provided by the consumer interface 304 may include current market prices for automobiles, including information relating to additional features, and may include information on specific automobiles, for example, which may be en route to a dealer near the consumer's present location." and see para [0004], [0035])
wherein the position data comprises the current or predicted position of the second network node (see para [0056], "The dealer may receive the bid selection and coordinate a sale by, for example, instructing the manufacturer to produce and ship the automobile to the dealer location for delivery to the consumer (block 638))
sending first changed data to the second network node (see para [0004], showing consumer request submitted to manufacturer)

Claim 8:
Seergy, as shown, discloses the following limitations of claim 8:
A method for operating a first network node, the method  comprising: determining first data associated with at least one physical object (see para [0004], where automobile is a physical object); sending the first data to a cloud storage (see para [0016], showing cloud for the memory and Figs 1, 4A for showing sending data); receiving a changed portion of the first data from the cloud storage (see para [0004], where bids can be considered changed data  ); and linking the changed portion of the first data to the determined first data (see para [0004], where bid/changed data is linked to the automobile data)

Claims 9-10:
Further, Seergy discloses the following limitations:
wherein the determining the first data comprises: retrieving first data from the cloud storage (see para [0004], retrieving the automobile data from storage), and completing the retrieved first data (see para [0004], showing verification or confirmation is part of the request)
receiving request data from a second network node; and sending the request data to the cloud storage (see para [0004], showing data from manufacturer and dealers also exchanged and see Fig 4A)

Claims 11-12:
Further, Seergy discloses the following limitations:
A method of operating a second network node, the method  comprising: sending  request data to a cloud storage or to a first network node (see para [0004], [0016], Figs 3, 4a, showing data submitted between different nodes and able to use cloud for the storage), wherein the request data is associated with at least one of a physical object and/or a first network node (see para [0004], showing automobile data); and receiving first data, the first data being based on the request data and on second data from a third network node (see para [0004], showing bids and response between the nodes based on the automobile data).
generating an identification object with the received first data and identification data (see para [0012], showing a picture with vehicle identification number and see para [0023])

Claim 13:
Seergy, as shown, discloses the following limitations of claim 13:
the method  comprising: generating  second data, wherein the second data is adapted to change first data depending on request data; and sending the second data to a cloud storage (see para [0004], [0016], Figs 3, 4a, showing data submitted between different nodes and able to use cloud for the storage)

Claims 14-15:
Further, Seergy discloses the following limitations
receiving the first data and request data from the cloud storage; and wherein the generating the second data is based on the first data and the request data (see 
generating an object description of an object; sending the object description to the cloud storage (see para [0032], "For example, database system 310 may be organized according to different manufacturers, automobile make and model, different information categories (e.g., suggested pricing, market prices, production, shipping, lot inventory), etc., and may consist of one or more databases on one or more servers 108, 226 which may be remotely located from each other and/or a host device 104 of the automobile market information processing system 302. As will be discussed further below, the automobile market data may be continually updated as new data is provided to the automobile market information processing system 302.” and see para [0004], [0016])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2018/0075380 A1
US 2016/0267570 A1
US 2016/0260107 A1
US 2014/0022328 A1

US 2006/0282324 A1
US 2006/0161504 A1
US 2003/0126008 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624